 1   MARGARET A. MCLETCHIE, Nevada Bar No. 10931
     ALINA M. SHELL, Nevada Bar No. 11711
 2   MCLETCHIE LAW
 3   701 East Bridger Avenue, Suite 520
     Las Vegas, NV 89101
 4   Telephone: (702) 728-5300
     Fax: (702) 425-8220
 5   Email: maggie@nvlitigation.com
 6   Counsel for Plaintiff Larime Taylor

 7                            UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9
     LARIME TAYLOR, an individual,
10             Plaintiff,
          vs.                                            Case. No.: 2:19-cv-00995-JCM-NJK
11
12   LAS VEGAS METROPOLITAN POLICE                       STIPULATION AND ORDER TO
     DEPARTMENT, in its official capacity;               EXTEND THE DEADLINE FOR
13   CLARK COUNTY, a political subdivision               PLAINTIFF’S RESPONSE TO
     of the State of Nevada; SHERIFF JOSEPH              DEFENDANTS’ MOTIONS TO
14
     LOMBARDO, in his official capacity as               DISMISS PLAINTIFF’S VERIFIED
15   Sheriff of the Las Vegas Metropolitan Police        AMENDED COMPLAINT (ECF
     Department; OFFICER YOUNG, as an                    Nos. 21 and 22)
16   individual and in his capacity as a Las Vegas
     Metropolitan Police Department Officer;             (FIRST REQUEST)
17
     OFFICER KRAVITZ, as an individual and
18   in his capacity as a Las Vegas Metropolitan
     Police Department Officer; OFFICER
19   DARRELL LEE DAVIES, as an individual
20   and in his official capacity as a Las Vegas
     Metropolitan Police Department Officer;
21   OFFICER WESTON FERGUSON, as an
     individual and in his official capacity as a
22   Las Vegas Metropolitan Police Department
23   Officer; OFFICER THOMAS ALBRIGHT,
     as an individual and in his official capacity
24   as a Las Vegas Metropolitan Police
     Department;        OFFICER          JANETTE
25   GUTIERREZ, as an individual and in her
26   official capacity as a Las Vegas Metropolitan
     Police Department Officer; OFFICER
27   CLINT OWENSBY, as an individual and in
     his official capacity as a Las Vegas
28


                                                     1
       Case 2:19-cv-00995-JCM-NJK Document 31 Filed 09/10/19 Page 2 of 4



     Metropolitan Police Department; OFFICER
 1
     ROBERT THORNE, as an individual and in
 2   his official capacity as a Las Vegas
     Metropolitan Police Department Officer;
 3   OFFICER JACOB BITTNER, as an
     individual and in his official capacity as a
 4
     Las Vegas Metropolitan Police Department
 5   Officer; OFFICER GERARDO REYES, as
     an individual and in his official capacity as a
 6   Las Vegas Metropolitan Police Department
 7   Officer; OFFICER MORGAN MCCLARY,
     as an individual and in his official capacity
 8   as a Las Vegas Metropolitan Police
     Department Officer; OFFICER JAKE
 9   FREEMAN, as an individual and in his
10   official capacity as a Las Vegas Metropolitan
     Police Department Officer; and OFFICER
11   CHRISTOPHER LONGI, as an individual
     and in his official capacity as a Las Vegas
12   Metropolitan Police Department Officer,
13                    Defendants.

14            Pursuant to LR IA 6-1, Plaintiff LARIME TAYLOR and Defendants LAS VEGAS

15   METROPOLITAN POLICE DEPARTMENT, JOSEPH LOMBARDO, OFFICER

16   YOUNG, OFFICER MATTHEW KRAVITZ, OFFICER DARRELL LEE DAVIES,

17   OFFICER WESTON FERGUSON, OFFICER THOMAS ALBRIGHT, OFFICER

18   JANETTE GUTIERREZ, OFFICER CLINT OWENSBY, OFFICER ROBERT THORNE,

19   OFFICER JACOB BITTNER, OFFICER GERARDO REYES, OFFICER MORGAN

20   MCCLARY, OFFICER JAKE FREEMAN, and OFFICER CHRISTOPHER LONGI

21   (“LVMPD Defendants”) and Defendants CLARK COUNTY and CLARK COUNTY

22   DEPARTMENT OF PUBLIC WORKS, by and through their respective counsel, hereby

23   stipulate and request that this Court extend the deadline to file the Plaintiff’s Responses to

24   Defendants’ Motions to Dismiss (ECF Nos. 21 and 22) filed on August 29, 2019 by an

25   additional thirty (30) days, extending the deadline from September 12, 2019 to October 11,

26   2019. This is the first stipulation for extension of time for Plaintiff to file his Responses.

27   ///

28   ///



                                                       2
       Case 2:19-cv-00995-JCM-NJK Document 31 Filed 09/10/19 Page 3 of 4




 1             The parties also hereby stipulate and agree that Defendants may have an additional
 2   seven (7) days to file their respective Replies in Support of their Motions to Dismiss.
 3   Defendants’ proposed new Reply deadline would be October 25, 2019.
 4             This Request for an extension of time is not sought for any improper purpose or
 5   other purpose of delay. This request for extension is based upon the following:
 6             Counsel for Plaintiff initiated this request due to numerous competing deadlines,
 7   including a court-ordered settlement conference on September 12, 2019 in Thomas Walker,
 8   et al. v. City of North Las Vegas, et al., U.S. Dist. Court Case No. 2:14-cv-01475; and an
 9   evidentiary hearing on September 27, 2019 in Hickman v. State, Eighth Judicial Dist. Court
10   Case No. C-12-278699-1. Additionally, the undersigned will be out of the jurisdiction from
11   September 14, 2019 through September 21, 2019. Moreover, counsel Margaret A. McLetchie
12   will be out of the jurisdiction on September 19, 2019 through September 20, 2019 for work
13   on a federal case in the Central District of California. Counsel for Plaintiff also has numerous
14   deadlines in other state court matters which interfere with the preparation of the Responses
15   in this matter.
16             WHEREFORE, the parties respectfully request that this Court extend the deadline
17   to file Plaintiff’s Response to Defendants’ Motions to Dismiss (ECF Nos. 21 and 22)
18   Plaintiff’s Verified Amended Complaint (ECF No.12-1) filed on August 29, 2019 to up to
19   and including October 11, 2019. Defendants’ Replies shall also be granted an additional week
20   extension with their new deadline being October 25, 2019.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


                                                     3
       Case 2:19-cv-00995-JCM-NJK Document 31 Filed 09/10/19 Page 4 of 4




 1            IT IS SO STIPULATED.
 2   DATED this the 10th day of September, 2019. DATED this the 10th day of September, 2019.
 3   MARQUIS AURBACH COFFING                       DISTRICT ATTORNEY’S OFFICE
 4
     /s/ Jackie V. Nichols                         /s/ Joel K. Browning
 5   Nick D. Crosby, NBN 8996                      Steven B. Wolfson, District Attorney
     Jackie V. Nichols, NBN 14246                  Joel K. Browning, NBN 14489
 6   10001 Park Run Drive                          500 S. Grand Central Pkwy. PO Box 552215
     Las Vegas, NV 89145                           Las Vegas, NV 89155-2215
 7
     Email: ncrosby@maclaw.com                     Email: joel.browning@clarkcountyda.com
 8   Attorneys for LVMPD Defendants                Attorneys for Clark County and Clark County
                                                   Department of Public Works
 9
10   DATED this the 10th day of September, 2019.
11   MCLETCHIE LAW
12
     /s/ Alina M. Shell
13   Margaret A. McLetchie, NBN 10931
     Alina M. Shell, NBN 11711
14   701 East Bridger Ave., Suite 520
15   Las Vegas, Nevada 89101
     Email: maggie@nvlitigation.com
16   Attorneys for Plaintiff Larime Taylor
17
18                                           ORDER
19                                           IT IS SO ORDERED.
20
21
22
                                             HONORABLE JUDGE JAMES C. MAHAN
23                                           U.S. DISTRICT COURT JUDGE
24
                                                       September 10, 2019
25                                           DATED:
26
27
28


                                                   4
